             Case 3:20-mc-05007-BHS Document 7 Filed 06/01/20 Page 1 of 2




 1

 2                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 3                                         AT TACOMA

 4   BOARD OF TRUSTEES OF THE
     WESTERN METAL INDUSTRY
 5   PENSION FUND,                                     NO. 3:20-mc-05007 BHS

 6                              Plaintiff,
                                                       JUDGMENT AND ORDER TO PAY
 7           v.

 8   PORT MACHINE WORKS, INC., a
     Washington Corporation, UBI No.
 9   600623704,

10                              Defendant,

11   KEYBANK NATIONAL ASSOCATION,

12                              Garnishee Defendant.

13

14                                           JUDGMENT SUMMARY

15   Judgment Creditor:                          Western Metal Industry Pension Fund
     Garnishee Defendant:                        KeyBank National Association
16   Garnishment Judgment Amount:                $    20.79
     Costs Judgment Amount:                      $ 137.00
17   Total Judgment Amount:                      $ 157.09
     Attorney for Judgment Creditor:             Noelle E. Dwarzski, WSBA No. 40041
18                                               Barlow Coughran Morales & Josephson, P.S.

19          IT APPEARING THAT Garnishee Defendant was indebted to Defendant Port

20   Machine Works, Inc. in the nonexempt amount of $20.79 at the time the Writ of Garnishment

21   was issued, Defendant held/holds an account with the Garnishee Defendant and that Plaintiff

22   has incurred recoverable costs and attorney fees of $137.00; now, therefore, it is hereby


     JUDGMENT AND ORDER TO PAY – 1
     3:20-mc-05007 BHS                                                            BARLOW COUGHRAN
                                                                               MORALES & JOSEPHSON, P.S.
                                                                              1325 FOURTH AVE., SUITE 910
                                                                                   SEATTLE, WA 98101
            7301 003 ve271605                                                         (206) 224-9900
              Case 3:20-mc-05007-BHS Document 7 Filed 06/01/20 Page 2 of 2




 1           ORDERED, ADJUDGED, AND DECREED that Plaintiff is awarded judgment

 2   against Defendant in the amount of $137.00 for recoverable costs; and it is further

 3           ORDERED, ADJUDGED, AND DECREED that Plaintiff is awarded judgment

 4   against Defendant Garnishee, KeyBank National Association, in the amount of $20.79; and it

 5   is further

 6           ORDERED, ADJUDGED, AND DECREED that Garnishee Defendant shall pay its

 7   judgment amount to Plaintiff through the Registry of the Court, and the Clerk of the Court

 8   shall note receipt thereof and shall forthwith disburse such payment to Plaintiff’s attorney;

 9   and it is further

10           ORDERED, ADJUDGED, AND DECREED that Garnishee Defendant is advised that

11   the failure to pay its judgment amount may result in execution of the judgment, including

12   garnishment.

13           DATED this 1st day of June, 2019.

14

15

16

17
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
18

19
     Presented by:
20
      /s/ Noelle E. Dwarzski
21   Noelle E. Dwarzski, WSBA No. 40041
     Barlow Coughran Morales & Josephson, P.S.
22   Attorneys for Plaintiff


     JUDGMENT AND ORDER TO PAY – 2
     3:20-mc-05007 BHS                                                            BARLOW COUGHRAN
                                                                               MORALES & JOSEPHSON, P.S.
                                                                              1325 FOURTH AVE., SUITE 910
                                                                                   SEATTLE, WA 98101
             7301 003 ve271605                                                        (206) 224-9900
